Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 11207958. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 are generic to all that is recited within US Pat. No. 11207958, fully encompasses the subject matter, and therefore anticipates the claims. Since claims 1-10 are anticipated by the patent, they are not patentably distinct from the claims of US 11207958. Thus, the invention of the claims of the patent is in effect a "species" of the "generic" invention. This is a statutory double patenting rejection.
It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-10 are fully anticipated, fully encompassed, by the claims of US 11207958, claims 1-10 are not patentably distinct, regardless of any additional subject matter present. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. 
For claim 1, Anderson et al. (2009/0218851) discloses a motor vehicle, comprising: 
a first door (3) on a first side of the motor vehicle including a first pad (8) adjacent a rear edge, wherein the first door is configured to open and close by rotation about a hinge arranged adjacent a front edge of the first door; 
a second door (5) on the first side of the motor vehicle including a second pad (8) adjacent a front edge, wherein the second door is configured to open and close by rotation about a hinge arranged adjacent a rear edge of the second door; 
wherein the first pad and the second pad are arranged such that, in a first condition (FIG.3), the first pad and the second pad are spaced-apart from one another and, in a second condition (not shown), the first pad and second pad contact one another to prevent overlap of the first door and second door, 
wherein the first pad is vertically aligned relative to the second pad, 
wherein the first pad is spaced-apart from a bottom edge of the first door by a dimension within a range of about 40%-60% of a height of the first door, 
wherein the second pad is spaced-apart from a bottom edge of the second door by a dimension within a range of about 40%-60% of a height of the second door, 
wherein the first pad and second pad are formed of a polymer material (plastic), 

    PNG
    media_image1.png
    384
    652
    media_image1.png
    Greyscale

wherein the first pad (8) includes a first substantially planar contact face (11) lying in a common plane with a rear edge of the first door, 
wherein the second pad (8) includes a second substantially planar contact face (11) lying in a common plane with a front edge of the second door, and 
wherein the first contact face and the second contact face are configured to directly contact one another in the second condition.
Anderson et al. lack the recitation of ribs. 
The examiner takes official notice that ribs are well known in the vehicle prior art to strengthen and reinforce. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided ribs of the well known prior art for use on the first and second pads of Anderson et al. between first and second contact faces, respectively, and a body of the first and second door, respectively, in order to reinforce same. 
For claim 2, first and second doors (3,5) are configured to close to cover first and second openings (FIG.1), respectively, in the first side of the motor vehicle, and wherein the first and second openings are separated by a B-pillar (6) of the motor vehicle.  

    PNG
    media_image2.png
    479
    763
    media_image2.png
    Greyscale

For claim 3, the first pad (8) is located above a latch (FIG.1) of the first door, and the second pad is located above a latch of the second door.  



For claim 4, the first pad is connected to the body of the first door by a first fastener, the second pad is connected to the body of the second door by a second fastener, the first pad includes a recess (10, see FIG.2) spaced from the first contact face and configured to accommodate the first fastener, and the second pad includes a recess (10) spaced from the second contact face and configured to accommodate the first fastener.  

    PNG
    media_image3.png
    365
    679
    media_image3.png
    Greyscale

	Anderson et al., as modified, inherently discloses the method of claims 5-10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616